Citation Nr: 0300677	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  97-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

The propriety of the initial evaluation for hiatal hernia 
with reflux, duodenitis, and gastritis, currently 
evaluated as 10 percent disabling from September 1, 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from January 1983 to August 
1995.  It appears that he had additional active service 
previously, but this has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.  Subsequent adjudication has been by the 
Wichita, Kansas, RO.

The claim was remanded by the Board in January 1999 and 
January 2001 for purposes of development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
VA has fulfilled its duty to inform and the duty to assist 
the veteran.

2.  The veteran's hiatal hernia with reflux, duodenitis, 
and gastritis has been manifested since September 1, 1995 
by recurring and persistent abdominal pain, epigastric 
pain radiating to the area under the sternum, reflux, 
pyrosis, eructation, and problems with gas.


CONCLUSION OF LAW

When reasonable doubt is resolved in favor of the claim, 
the criteria for an evaluation of 30 percent for a hiatal 
hernia with reflux, duodenitis, and gastritis are met 
since the effective date of service connection.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.114, Diagnostic Code 
7346 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2002), (the 
VCAA), enacted November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of 
claims pending before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain 
notices, pertinent to the claim, and it requires that 
these duties be fulfilled before the claim is adjudicated.  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  (As they apply to this case, these 
regulations do not confer any rights in addition to those 
provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The notice must indicate which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's 
behalf.  Id.  Specific guidelines concerning the content 
of this notice are found in the implementing regulations.  
See 38 C.F.R. § 3.159(b).

The VCAA and the implementing regulations require VA to 
make reasonable efforts to obtain records pertinent to the 
claim, and if the records cannot be secured, to so notify 
the claimant.  38 U.S.C. A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The implementing regulation prescribes 
the content of the notice that VA must give to a claimant 
if it is unable to obtain the records in question.  
38 C.F.R. § 3.159(e).

Furthermore, when the records in question are in the 
custody of a federal department or agency, the VCAA and 
the implementing regulations require VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. 
§ 5103(A); 38 C.F.R. § 3.159(c)(4).

The Board finds that the requirements of the VCAA have 
been satisfied in this case.

In a letter dated in March 2002, the RO apprised the 
veteran of the requirements of the VCAA and their 
relevance to his claim.  In a letter dated in February 
1999, the RO advised the veteran of the type of evidence 
that could substantiate his claim.  Additional information 
concerning the type of evidence that could substantiate 
the claim was provided in the April 1997 statement of the 
case, the August 1997, August 2000, and August 2002 
supplemental statements of the case issued in this matter 
and the Board Remand of January 2001.  The February 1999 
and March 2002 letters also outlined the respective 
responsibilities of VA and the claimant for obtaining such 
evidence.

In the March 2002 letter, the RO requested the veteran to 
identify medical records that could be relevant to his 
claim and had not yet become associated with the claims 
file.  The veteran did not respond with information about 
any such medical records outstanding.  The claims file 
reflects that the RO has obtained service medical records 
and other medical records designated by the veteran as 
relevant to his claim, unless submitted by the veteran 
himself.

In addition to securing documentary evidence, the RO 
provided the veteran with two VA examinations, those of 
November 1995 and April 2002, during which findings 
pertinent to the claim were developed

As the veteran has received the notice and assistance 
called for by the VCAA, the Board will decide his claim on 
the basis of the record as it now stands on appeal. See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ii.  Propriety of evaluation of 
hiatal hernia with reflux, duodenitis, and gastritis

General principles of rating

This is a case in which the disability rating at issue was 
rendered in conjunction with a grant of service 
connection.  In such circumstances, the rating must 
address all evidence relevant to the nature and severity 
of disability from the effective date of service 
connection and, accordingly, might be comprised of 
separate, or "staged," ratings based on the facts shown to 
exist during separate periods of time.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The effective date of 
service connection for the disability in concern on this 
appeal is September 1, 1995.

In general, disability evaluations are assigned by 
applying a schedule of ratings, which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2 (2001).  All VA 
regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised 
in the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14 (2002).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a 
particular evaluation under a diagnostic code.  At the 
same time, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function are 
always to be expected.  See 38 C.F.R. § 4.21 (2002).  When 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation shall be assigned if the 
disability picture presented approximates the criteria for 
that rating more nearly than the criteria for the lower 
rating.  38 C.F.R. § 4.7 (2002).

The evaluation of the degree of disability takes into 
account competent lay evidence, when relevant.  Under the 
VCAA, "competent lay evidence" means "any evidence not 
requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  38 C.F.R. § 3.159(a)(2); see 
Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a 
medical expert is nevertheless competent to offer evidence 
of his symptoms in support of a claim for an increased 
disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a 
claim for a greater evaluation of disability will be 
granted unless it is refuted by a preponderance of the 
evidence of record.  38 U.S.C.A. § 5107(b).

Background

In September 1995, the veteran filed a formal claim that 
included requests for service connection for 
gastrointestinal disabilities.  In a January 1996 rating 
decision, the RO granted service connection for gastritis 
from an effective date of September 1, 1995 but denied 
service connection for a hiatal hernia.  Thereafter, the 
RO reviewed its decision and in February 1997, under 
authority of 38 C.F.R. § 3.105(b), issued a rating 
decision granting service connection for hiatal hernia 
with reflux, duodenitis, and gastritis, with an evaluation 
of 10 percent, from the same effective date.

His service medical records show that in July 1995, the 
veteran had an upper endoscopy that resulted in diagnoses 
of hiatal hernia and non-erosive duodenitis in the 
duodenal bulb.  Findings for the esophagus, pylorus, and 
second part of the duodenum were normal and those for the 
stomach unremarkable.  On several occasions earlier, the 
veteran had been seen with complaints of daily abdominal 
pain and pyrosis occurring twice a week for the past three 
years.  He was assessed in 1995 with chronic pyrosis and 
gastritis.  In January 1993, he was treated for a burning 
sensation in his chest of three months' duration.  An 
upper gastrointestinal (UGI) series was performed to rule 
out peptic ulcer.  A June 1993 note states that the study 
was negative.  After the July 1995 endoscopy, the veteran 
was prescribed Prilosec (omeprazole).  

Post-service evidence includes the report of a VA 
examination performed in November 1995 in connection with 
the service connection claim.  In giving a history to the 
examiner, the veteran revealed that in 1992, he began to 
have epigastric pain that radiated to the area under his 
sternum and was accompanied by a bad taste in his mouth.  
He indicated that his symptoms had become progressively 
worse since then.  Examination of the abdomen revealed 
absence of tenderness, masses, organomegaly, 
costovertebral angle tenderness, or inguinal hernia 
(although it was noted that the veteran had had one 
repaired as a child).  Examination of the rectum revealed 
hemorrhoids but was negative for any abnormality in the 
wall of the bowels, and an occult blood study was 
negative.  In diagnostic commentary, the examiner referred 
to the results of the July 1995 endoscopy, noted that the 
veteran had current and progressive gastric symptoms, and 
stated that an upper GI series was being ordered.  

The upper GI series was performed in December 1995.  It 
disclosed an esophagus with normal motility and mucosa, 
reflux to the level of the mid-esophagus, and a normal 
stomach, pylorus, duodenum, bulb, and sweep.  The hiatal 
hernia was not identified.  The study produced an 
impression of gastroesophageal reflux, without evidence of 
a hiatal hernia, in an otherwise normal GI series.

Other post-service evidence is dated in 1996 and 
thereafter.

In a statement prepared in January 1997, his wife averred 
that the veteran had complained of indigestion and a 
burning sensation in his abdomen and chest since 1992.  

Outpatient treatment records dated from 1996 through 2000 
from McConnell Air Force Base show that the veteran was 
followed there for gastrointestinal problems.  In 1997, 
after his abdominal pain failed to respond to Prilosec or 
Zantac (ranitidine), he was given a referral for 
esophagogastroduodenoscopy (EGD).

The EGD was performed at a private clinic by Robert C. 
Hagan, M.D. in November 1997.  The study disclosed a 
single erosion of the distal esophagus extended into the 
squamous lining that was consistent with esophagitis.  The 
stomach was examined, and no abnormalities were disclosed.  
The duodenum, the duodenum bulb, and the second and third 
portions of the duodenum were examined and found 
unremarkable.  The impression was "[e]vidence of reflux 
esophagitis with a single esophageal erosion."  Dr. Hagan 
prescribed an increased dosage of Prilosec and observed 
that if the veteran's discomfort did not improve, he would 
consider prescribing an antispasmodic.

It was noted in Dr. Hagan's records that a sonogram and 
blood tests performed before the November 1997 EGD, 
including testing for Helicobacter pylori antibodies, were 
unremarkable.

The McConnell Air Force Base reports indicate that another 
EGD was performed in September 1999.  The study was 
ordered because the veteran was having persistent daily 
abdominal pain, including pain in the right upper 
quadrant.  Treatment records dated in September 1999 noted 
that he had erosive esophageal reflux that was clinically 
symptomatic.  When examined before the EGD, the veteran 
said that he would sometimes wake up at night with sharp 
pain in the right upper quadrant of the abdomen and had 
stopped taking Prilosec because it failed to ameliorate 
any of his symptoms.  The examination of the abdomen 
showed that it was tender to palpation in the right upper 
quadrant and that there were active bowel sounds in all 
four quadrants but no peritoneal signs.  As reported in 
December 1999, the EGD disclosed mild esophagitis.

The McConnell Air Force Base reports also reflect that 
there was a negative result for an ultrasound examination 
performed in November 1999 to detect gallstones.

A VA examination for the esophagus and hiatal hernia was 
conducted by a physician's assistant in April 2002.  The 
examination report included a history said to have been 
given by the veteran.  It was reported that the veteran 
related that he had been suffering with burning in the 
right upper quadrant of the abdomen, daily eructations, 
gas, pyrosis, and indigestion, all of which were 
unresponsive to Zantac, Prilosec, or Carafate 
(sucralfate), until two weeks before, when he had begun 
therapy for Helicobacter pylori found on examination.  It 
was reported that the veteran related that a change of 
diet and other therapy had relieved some of his epigastric 
symptoms, specifically, cramps and gas after drinking 
"acidic drinks and mild products," pyrosis, and 
"heartburn, substernally or right upper quadrant."  It was 
reported that the veteran denied hematemesis, melena, 
regurgitation, nausea, or vomiting.  It was noted, 
however, that the veteran confirmed that he was still 
suffering with eructations, gas, and daily episodes of 
reflux.  

During physical examination, the examiner found that the 
veteran displayed no anemia, light-headedness, pallor, 
fatigue, or other signs of ill health.  The examiner found 
the veteran's abdomen to be soft, nondistended, nontender, 
without any palpable mass or sign of organomegaly, and 
harboring bowel sounds.

The examiner's diagnosis was "[h]iatal hernia with 
gastroesophageal reflux disease, improved symptomatically 
over the past two weeks with current therapy for 
Helicobacter pylori."

Rating

The veteran's hiatal hernia with reflux, duodenitis, and 
gastritis has been evaluated as 10 percent disabling under 
Diagnostic Code 7346, which pertains to hiatal hernia.  
Ratings authorized by this provision include 10 percent 
when the condition is manifested by one or more of the 
symptoms required for the 30 percent evaluation but in 
less severe form and 30 percent when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or 
shoulder pain and productive of considerable impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

In this case, both the veteran and his wife have given 
accounts of the epigastric symptoms that he has had since 
before 1995, and these accounts have been confirmed by the 
medical conclusions of record prior to April 2002.  
Together, the medical and lay evidence dated prior to 
April 2002 demonstrates that from September 1, 1995, the 
veteran's hiatal hernia with reflux, duodenitis, and 
gastritis has been characterized by recurring and 
persistent abdominal pain, reflux, pyrosis, eructations, 
and problems with gas.  Medical tests that are documented 
in the claims file suggest that these symptoms are not the 
product of ulcers or gallstones.  

It is suggested, however, in the April 2002 VA examination 
report that some of the veteran's epigastric symptoms had 
abated during the previous two-week period with treatment 
for the Helicobacter pylori bacterium and therefore should 
be attributed to that agent rather than the service-
connected epigastric disorder.  However, the record is 
devoid of any such conclusion by a physician - - the April 
2002 VA examination was performed by a physician's 
assistant.  The medical reports dated prior to April 2002 
lack any physician's opinion that the veteran's epigastric 
distress has been produced by the Helicobacter pylori 
bacterium.  Indeed, outpatient treatment reports show that 
the veteran has been monitored for Helicobacter pylori 
(and, as noted above, had a negative test for the 
Helicobacter pylori antibodies in 1997).  The Board does 
not consider the suggestion of the VA examiner in April 
2002 to be sufficiently probative to counter the rest of 
the medical evidence in this case.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995), Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994) (when the record of a claim contains 
medical opinions that are in conflict, the Board may 
prefer one opinion to the other(s) on the basis of its 
assessment of the weight and credibility of each).  In 
addition, at the April 2002 VA examination, the continued 
presence of eructations, gas and reflux were noted.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-
connected condition, VA regulations dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); 38 C.F.R. § 3.102 (2002).  Here, because the 
record lacks a probative medical opinion to the contrary, 
the Board concludes all of the symptoms in concern are due 
to the veteran's service-connected epigastric disorder.

In reviewing the evidence of these symptoms, the Board 
finds that it presents a disability picture that more 
closely approximates the criteria for a 30 percent than 
for a 10 percent evaluation under Diagnostic Code 7346.  
38 C.F.R. § 4.3.  The disability depicted by the record is 
characterized by abdominal pain, pyrosis, and reflux, all 
of which have been persistent and recurrent, and - - as 
the veteran disclosed during the November 1995 VA 
examination - -  by epigastric pain radiating to under the 
sternum.  The disability has been sufficiently severe to 
have resisted treatment with medication since 1995.  The 
disability has not produced dysphagia, one of the symptoms 
contemplated by the 30 percent evaluation, and a second 
symptom, regurgitation, has been demonstrated only in the 
form of reflux.  However, all of the findings specified 
for a particular evaluation under a diagnostic code need 
not be present to justify assignment of that rating.  
38 C.F.R. § 4.21.  All in all, the findings documented in 
this case create at least a reasonable doubt as to whether 
the 10 percent or the 30 percent evaluation is the more 
appropriate.  Such reasonable doubt must be resolved in 
favor of the claim.  38 C.F.R. § 4.3; 38 U.S.C.A. 
§ 5107(b).

Therefore, the Board will grant a 30 percent rating for 
hiatal hernia with reflux, duodenitis, and gastritis from 
September 1, 1995.  The Board declines to assign a staged 
disability rating on the basis of the suggestion of recent 
improvement in the April 2002 examination report, as the 
improvement had lasted only two weeks at the time of the 
April 2002 VA examination.  Cf. Fenderson. 

The Board has considered whether an evaluation greater 
than 30 percent may be assigned to the veteran's 
disability under any other provision of 38 C.F.R. Parts 3 
and 4, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
and has found in light of the evidence that it cannot.

As indicated in its Remand of January 2001, the Board has 
considered whether evaluation under either Diagnostic Code 
7307 or Diagnostic Code 7203 would be in order.

Diagnostic Code 7307, which pertains to hypertrophic 
gastritis, if applied to the veteran's disability, would 
not result in a rating of more than 30 percent.  Under 
this provision, a 30 percent evaluation is assigned when 
gastritis is chronic and accompanied by multiple small 
eroded or ulcerated areas and by symptoms.  A 60 percent 
evaluation, the maximum, is assigned when gastritis is 
chronic and accompanied by severe hemorrhages or large 
ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic 
Code 7307 (2002).  There are no medical findings in this 
case supporting the assignment of the 60 percent 
evaluation.

Diagnostic Code 7203 concerns stricture of the esophagus.  
Under this provision, a 30 percent evaluation is assigned 
where there is a moderate stricture and a 50 percent 
evaluation where there is a severe stricture permitting 
liquids only.  38 C.F.R. § 4.114, Diagnostic Code 7203 
(2002).   In this case, however, both the medical and lay 
evidence shows that the condition is not present.

A schedular evaluation in excess of 30 percent for hiatal 
hernia, with reflux, duodenitis, and gastritis therefore 
will not be granted.

The Board has considered whether referral of this claim 
for consideration of an extraschedular evaluation is 
warranted under 38 C.F.R. § 3.321(b)(1) (2002).  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).  Referral for 
extraschedular evaluation, however, is based on a finding 
that the disability in concern presents "such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002). 

Here, the veteran has not asserted, and there is no 
evidence, that his hiatal hernia with reflux, duodenitis, 
and gastritis has interfered with any work or caused him 
to be hospitalized.  In the absence of evidence such 
factors, the Board finds that the criteria for referral 
for consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Shipwash v. Brown, 8 
Vet App 218 (1995).

In granting a 30 percent rating for hiatal hernia with 
reflux, duodenitis, and gastritis from September 1, 1995, 
the Board hereby apprises the veteran that VA may require 
him to report for reexamination if it is likely that the 
disability has improved or if evidence indicates that 
there has been a material change in the disability or that 
the current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2002).


ORDER

A 30 percent evaluation for hiatal hernia with reflux, 
duodenitis, and gastritis is granted effective from 
September 1, 1995, subject to controlling regulations 
applicable to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

